In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                           No. 07-17-00206-CV


                             IN THE INTEREST OF A.A.W., A CHILD

                            On Appeal from the 106th District Court
                                     Garza County, Texas
            Trial Court No. 12-06-06672, Honorable Carter T. Schildknecht, Presiding

                                              July 27, 2017

                       ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, C.R., appeals an order terminating her parental rights to A.A.W.1 The

appellate record was due on June 19, 2017.                    The clerk’s record was filed by this

deadline.     However, on June 27, 2017, the reporter notified us that C.R. had not

requested preparation or made payment arrangements for the reporter’s record. By

letter that day, we directed C.R. to request preparation of the reporter’s record, make

acceptable payment arrangements, and certify compliance by July 10, 2017. On July

20, 2017, C.R. filed a copy of the letter she sent to the reporter requesting preparation

of the record. The letter also notified the reporter that C.R. had filed a statement of


      1
          The suit to terminate C.R.’s parental rights was not filed by a governmental entity.
inability to afford payment of court costs in the trial court on June 28, 2017, but that

appellee had filed a motion challenging the statement. See TEX. R. CIV. P. 145(f)(1).

On July 26, 2017, the reporter notified us that C.R. has not made payment

arrangements and the trial court has not ruled on whether C.R. is required to pay the

reporter’s fees.


       In accordance with Texas Rule of Civil Procedure 145, we now abate this appeal

and remand the cause to the trial court to determine whether C.R. can afford to pay the

fees charged for preparing the reporter’s record or is otherwise indigent. The trial court

is also directed to enter such orders necessary to address the aforementioned matters.

So too shall it include findings on those matters in a supplemental record and cause that

record to be filed with this court by August 10, 2017. See TEX. R. CIV. P. 145(f)(6).

Should further time be needed to perform these tasks, then same must be requested

before August 10, 2017.


       It is so ordered.



                                                Per Curiam




                                            2